In a habeas corpus proceeding, the petitioners appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated February 9, 1995, which transferred the proceeding to the Family Court, Queens County.
Ordered that the appeal is dismissed, without costs or disbursements.
The present appeal is not authorized by the governing statute (see, CPLR 7011; People ex rel. Tatra v McNeill, 19 AD2d 845). In a habeas corpus proceeding, no appeal lies from an intermediate order (see, Matter of Wilkes v Wilkes, 212 AD2d 719 [and cases cited therein]; see also, People ex rel. Falaq v Dalsheim, 122 AD2d 93; cf., Matter of Brevorka ex rel. Wittle v Schuse, 227 AD2d 969). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.